Before I begin my statement, I should like to offer
my condolences to the Government and people of India on
the natural disaster that has just struck them. I should like
to assure them, on behalf of the people of Burkina Faso, that
we grieve most profoundly with them.
I wish, at the outset, to congratulate Mr. Insanally on
his election to the presidency of the General Assembly at its
forty-eighth session and to wish him every success in the
discharge of the important responsibilities thus made
incumbent upon him.
I should also like to pay a tribute to his predecessor,
Mr. Stoyan Ganev of Bulgaria, for the dedication with which
he presided over the work of the Assembly at its fortyseventh session.
I wish also to take advantage of this opportunity to
welcome the new States that have joined our Organization.
We look forward to their active participation in the work of
the Assembly so that we might, together, strive to preserve
the peace, bring development to our peoples and ensure
justice among nations.
May I also convey to the Secretary-General,
Mr. Boutros Boutros-Ghali, the most sincere congratulations
and encouragement of the Government of Burkina Faso in
respect of his tireless efforts day after day to safeguard
peace throughout the world and also to revitalize the United
Nations system.
While the ideals enshrined in the United Nations
Charter remain as valid as they were on the very first day,
the international community continues to suffer the
aftershocks of East-West confrontation. What I said at the
forty-seventh session remains true:
"The collapse of one of the two blocs did not solve the
world’s problems. Rather, it emphasized the NorthSouth split; old wounds that are still open; internal
contradictions within regions; and divisions among
nations." (A/47/PV.21, p. 86)
In Africa, prospects run from an anxious outlook in
some cases to measured hope in others. In this connection,
acting on his own convictions as well as on those of Burkina
Faso as a whole as to the needed and indeed indispensable
integration of our continent, President Blaise Compaore has
become active in subregional mediation and is thus making
our contribution to the realization of this grand design for
Africa.
In Angola, the process sponsored by the United Nations
and the international community as a whole is now being
torpedoed by UNITA and Mr. Jonas Savimbi, with their
refusal to accept the outcome of the elections. The suffering
of the Angolan people has been exacerbated, and this today
is the part of the world where, more than anywhere else,
people are dying as a result of civil war. Having learned
from the experience of Angola, the Security Council has
issued useful, indeed necessary, recommendations for
Mozambique. RENAMO is somewhat slow in implementing
these measures. We invite them to pursue the path of
negotiations, to overcome the reluctance shown, and to move
resolutely with the Government of Mozambique towards
reconciliation and reconstruction.
In Somalia, after an encouraging start, United Nations
action is running into obstacles that are having an adverse
effect on the very nature of the peace-keeping operation.
We are still convinced that while firmness is necessary,
dialogue and negotiation with all parties are equally
necessary.
In South Africa, acts of violence continue. Each week
the macabre death toll is mounting as a result of attacks on
public transportation. This is not a climate conducive to
significant, indeed decisive, elections. However, the will for
change which guides the majority of the protagonists in the
tragedy that is apartheid in its death throes must prevail over
all manner of extremism. In view of this, Burkina Faso
hails the statement made by the President of the African
National Congress, Mr. Nelson Mandela, before the Special
Committee against Apartheid on 24 September 1993.
As for Rwanda, Liberia and Western Sahara, Burkina
Faso hopes the agreements achieved can indeed be
implemented so that the people of these regions may at long
last know peace.
The eruption of crises of ethnic, religious or other
origin is continuing, while the conflict in Bosnia and
Herzegovina goes on and on, in contempt of international
law and of the Security Council. We must therefore
welcome the fact that in Cambodia and in El Salvador the
process set in train has led to a beginning of normalization,
Forty-eighth session - 1 October l993 35
and we must encourage Kuwait and Iraq to abide by
Security Council resolution 833 (1993).
While in political terms the picture is mixed, in
economic terms it is bleaker. The world economy is in
recession. Weighed down by its debt, by the fall in raw
material prices, by the deterioration in its terms of trade and
by natural disasters, fluctuations in climate, desertification
and drought, Africa is staggering from one calamity to the
next. Structural adjustment programmes have been
squeezing even harder a continent that has been relegated to
the sidelines notwithstanding its resources and the sacrifices
it has been making. The problems are known, and to
rehearse them here now would sound like a litany and sterile
repetition. The solutions, too, are known. In this respect,
the New Agenda for the Development of Africa in the 1990s
has yet to be implemented.
A year after the Rio Conference on Environment and
Development, the commitments and the promises made have
still to take tangible form. However, the same minority
continues to lay waste the planet’s natural resources, while
poverty is increasing and putting down roots in regions
where it used to occur only from time to time or was only
a localized phenomenon.
The global village is no longer just a slogan; it has
become a living reality that at the same time affects the
concept of security. New laws are surfacing everywhere in
an effort to stem a new deluge, immigration. These
measures are an illusion and will remain so long as people
do not realize, or refuse to realize, that the root of the
problem lies in the socio-economic inequalities that afflict
the world.
In addition, population growth will cause unbearable
pressure if real development policies are not put in place
now. The tragedy lies more in the concentration of
resources for a minority than in their scarcity. A community
that is aware of its shortcomings and blind spots can still
heal itself if it has the will to find and to take the necessary
medicine.
The General Agreement on Tariffs and Trade
negotiations - the Uruguay Round - must be concluded as
quickly as possible and must take into account the needs of
the developing countries.
Once again, it is the concept of security that has led to
the monstrous stockpiles of weapons of destruction. Nuclear
weapons are the crowning achievement of this march
towards the abyss. To limit the risks, a Non-Proliferation
Treaty was opened for signature, and almost all States have
been invited to sign and ratify it. This is a praiseworthy
initiative, but it is not enough. For the Non-Proliferation
Treaty to have any meaning, in due course the nuclearweapon States must give them up, and we must see our
planet totally and genuinely freed from the nuclear threat.
The preservation of the species and of the planet is
threatened in two ways: the nuclear menace and the harm
we are doing to the environment.
Burkina Faso is participating actively in the work of the
Intergovernmental Negotiating Committee for the elaboration
of an international convention to combat desertification and
of the Commission on Sustainable Development.
It is interesting to note that the harm being done to the
environment in the southern hemisphere comes more from
the effort to survive than from the unbridled desire to
consume at all costs. The relationship established between
development and environment also establishes the
relationship between respect for human rights and
development. One of the great truths brought out and
accepted at the World Conference on Human Rights, held in
Vienna, is that there is a right to development. We cannot
talk about human rights if elementary human rights - the
most elementary human rights - are compromised by
economic, financial and trade policies and strategies to
which some people fall victim. To commit oneself to human
rights nowadays is to commit oneself to changing the world
everywhere and to accepting in every individual the person
that we want to be and to defend. It is humankind as a
whole that we must defend, or nothing; any other approach
means giving in to harmful and questionable divisions
between people.
In the same context, the twin scourges of AIDS and
drug abuse must be fought on all fronts, using all available
resources. From 8 to 13 February this year Burkina Faso
held a series of national seminars on drugs, in which we
reaffirmed the need to provide help and support for the most
disadvantaged countries in order to curb this threat.
We have deadlines in 1994 and 1995, and must prepare
with hard work and dedication to confront then the problems
of population at the Cairo World Conference; to promote
women’s rights at the conference in Beijing; and, in
Copenhagen, to focus on and respond to the need for social
development.
The problems I have enumerated require constant
cooperation from everybody. As we leave the cold war
behind, we have no better instrument for cooperation than
36 General Assembly - Forty-eighth session
the United Nations. However, the United Nations is in a
worrying state because its finances are in a bad way, and
that is because some of the largest contributors have not
fulfilled their obligations. It is therefore difficult to talk
about reforming, restructuring and revitalizing the
Organization when the primary task has not been
accomplished. This is the first problem, because it is the
most urgent.
The second problem has to do with the chaotic situation
in the world. This situation is giving rise to peace-keeping
operations, and their frequency and diversity have had an
effect - and in future will have an even greater effect - on
the functioning of the Organization. We approve of the
Secretary-General’s pointing to preventive diplomacy as one
of the solutions. In this respect, at the last summit meeting
of the Organization of African Unity, in Cairo in June 1993,
Africa set up a conflict prevention, management and
settlement mechanism.
The third problem arises from the Organization’s
structural inadequacy to respond to the nature of the
problems it will encounter from now on. Here again, though
we need imagination to open up new approaches and apply
fresh solutions to old and new problems, we must not lose
sight of the fact that everyone must participate in the
proposed solutions.
The fourth problem stems from the notion of
democracy. It has been repeatedly proclaimed to be a cureall, but it cannot remain just a battle standard that we wave
in front of the new troops who have just been won over to
the cause. Democracy must be transformed into a means of
action for achieving better things, for achieving more.
Whether within States or between States, democracy is a
plant that does not stop growing once it has started.
Thus we come to the question of how a body with
limits can function for and on behalf of all. For the
moment, other considerations apply to the Security Council,
because it is the direct inheritor of the balance of power that
arose out of the Second World War. Forty-eight years later,
the debate can certainly be opened. However, as Burkina
Faso said during the forty-seventh session,
"Clearly, the role and composition of the Security
Council must be reviewed. But we fear that the
discussion might be limited to merely expanding a club
whose members would continue to view their status as
a privilege, not a weighty responsibility. The spirit and
perhaps even the nature of the Council must be
changed. Clearly, we must begin the debate on the
Security Council even if we are still bound by the
terms of Article 108 of the Charter. The
democratization of international relations is necessary."
(A/47/PV.21, p. 87)
It was in this political, economic, social and
international environment that we heard the news on
13 September 1993 that two brothers, who had sprung from
the same land but had until now refused to recognize each
other, had met. Burkina Faso hails their mutual recognition.
It is up to the Palestinian and Israeli leaders and peoples
whether this is the useful and welcome prelude to their
taking a long and complex path, accompanied by the
international community, offering its best wishes and its
good offices.
This hope is like a guttering flame that must be kept
burning; it is the image of our human condition, which we
must constantly watch over. Only together can we succeed
in doing so.
